DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both left and right side surfaces (SEE [0026] & [0027]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “107” has been used to designate both front and rear surfaces (SEE [0026] & [0030]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In [0004], line 2, change “form” to –from--,
In [0026], line 10, change “ad” to –and--.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 11, change “though” to –through--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagasaka et al (10,481,012).  Nagasaka et al discloses a flow channel cap plate (303) that constitutes a combustion chamber assembly (3) including a combustion chamber (30) configured such that a combustion reaction occurs in an interior thereof and a plurality of insulating pipelines (32, 33) disposed on left and right side surfaces of the combustion chamber and through which heating water flows forwards and rearwards (SEE Figure 2), the flow channel cap plate forming an insulating flow channel, through which the heating water flows from a front surface of the combustion chamber along a periphery of the combustion chamber (SEE column 4, lines 26-65), by covering the front surface of the combustion chamber, the flow channel cap plate includes an inlet part including an inlet (SEE Annotated Figure 2, below), through which the heating water is introduced, and an inlet flow channel cap covering the front surface of the combustion chamber (SEE Figure 2), wherein an inlet space part (34) is formed by covering the front surface of the combustion chamber with the inlet flow channel cap, wherein the inlet is an entrance of the insulating flow channel, wherein the plurality of insulating pipelines include a plurality of inlet insulating pipelines, and wherein the inlet space part is a space that communicates the inlet (SEE element 36) with the plurality of inlet insulating pipelines such that the heating water is introduced into the inlet, is distributed to the plurality of inlet insulating pipelines, and is discharged (SEE Figures 2-4).  



    PNG
    media_image1.png
    546
    823
    media_image1.png
    Greyscale


In re claim 2, Nagasaka et al discloses that the inlet is disposed at a portion on the inlet flow channel cap corresponding to a center of the plurality of inlet insulating pipelines (SEE the plurality of drawn portions (35) of the inner walls 350 in Figure 3 which is centrally located) with respect to an upward/downward direction such that the cooling water is distributed along the upward/downward direction to reach the plurality of inlet insulating pipelines.  In re claim 11,  Nagasaka et al discloses a combustion chamber assembly (3) including a combustion chamber (30) configured such that a combustion reaction occurs in an interior space thereof, an inlet insulating pipeline (32) and an outlet insulating pipeline (33) disposed on left and right surfaces of the combustion chamber, respectively, such that heating water flows to insulate the combustion chamber; and a flow channel cap plate (303) forming an inlet space part (34), in which the heating water that is to be delivered to the inlet insulating pipeline flows, by covering a front surface of the combustion chamber (SEE Figure 2), wherein the flow channel cap plate contacts the front surface of the combustion chamber such that the inlet space part forms a ring shape when viewed from a front side to a rear side (SEE Figures 2 & 3).  

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        July 26, 2022